No. 04-00-00351-CR

Herbert BEDFORD,

Appellant

v.

The STATE of Texas,

Appellee

From the 226th Judicial District Court, Bexar County, Texas

Trial Court No. 2000-CR-0887

Honorable Sid L. Harle, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
 
Delivered and filed:  September 13, 2000 
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant filed a motion to dismiss this appeal, co-signed by his counsel in
compliance with Tex. R. App. P. 42.2(a). The motion is granted. The appeal is dismissed. See
Tex. R. App. P. 42.2(a). Our mandate may be issued early upon proper motion. See Tex. R.
App. P. 18.1(c).
							PER CURIAM
DO NOT PUBLISH